This opinion is subject to administrative correction before final disposition.




                                 Before
                     HITESMAN, STEWART, and FOIL
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                       Darren A. DENHEART
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 201900336

                            Decided: 30 April 2020

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                       John P. Norman (arraignment)
                          John L. Ferriter (trial)

Sentence adjudged 28 August 2019 by a general court-martial convened at
Marine Corps Base Camp Pendleton, California, consisting of a military
judge sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
confinement for 6 months, and a bad-conduct discharge.

                               For Appellant:
                     Lieutenant Dan Moore, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                United States v. Denheart, NMCCA No. 201900336
                               Opinion of the Court

                            _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of error,
we have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred.
Articles 59 and 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                         2